Toyota Motor Credit Corporation 19001 S. Western Avenue Torrance, CA 90501 May 29, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: AnnualReport on Form 10-K for the year ended March 31, 2014; Notice of Disclosure under Section 13(r) of the Securities Exchange Act of 1934 Dear Sirs: Toyota Motor Credit Corporation hereby provides notice that it has provided disclosure under Section 13(r) of the Securities Exchange Act of 1934 in itsAnnual Report on Form 10-K for the year ended March 31, 2014. Very truly yours, Toyota Motor Credit Corporation By: /s/ Michael Groff Name:Michael Groff Title:President and Chief Executive Officer
